COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re TMX Finance of Texas, Inc.; TitleMax of Texas, Inc.;
                            and TMX Finance LLC

Appellate case number:      01-14-00964-CV

Trial court case number:    2013-33584

Trial court:                152nd Judicial District Court of Harris County

       On December 3, 2014, relators, TMX Finance of Texas, Inc.; TitleMax of Texas,
Inc.; and TMX Finance LLC, filed a petition for writ of mandamus and an opposed
emergency motion for temporary relief. Relators request that we stay all trial court
orders and rulings regarding the apex deposition of relators’ CEO Tracy Young, which
has been noticed for December 9, 2014, until this Court resolves their mandamus petition.
Relators’ petition seeks a writ of mandamus ordering the trial court to: (1) vacate its
November 24, 2014 order compelling the deposition of Tracy Young; and (2) grant
relators’ October 30, 2014 motion for protection from the apex deposition of Mr. Young.
        Accordingly, we grant the motion and ORDER that all orders and rulings
regarding the apex deposition of relators’ CEO Tracy Young in the above-referenced trial
court case are stayed. See TEX. R. APP. P. 52.10(b). This stay is effective until the
mandamus petition in this Court is finally decided or the Court otherwise orders the stay
lifted. Any party may file a motion for reconsideration of the stay. See id. at 52.10(c).
        The Court further requests a response to the mandamus petition by the real parties
in interest within 5 days of the date of this order. See TEX. R. APP. P. 2, 52.8(b)(1).
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually     Acting for the Court

Date: December 4, 2014